UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6944


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUCIEN ANTONIO ROBERTS, a/k/a Lou,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:99-cr-00021-RBS-4)


Submitted:   October 11, 2012             Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lucien Antonio Roberts, Appellant Pro Se. Laura Marie Everhart,
Assistant  United   States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lucien    Antonio   Roberts     appeals   the    district        court’s

order denying his motion for reduction of sentence, pursuant to

18 U.S.C. § 3582(c) (2006).             We have reviewed the record and

find no abuse of discretion by the district court.                    Accordingly,

we affirm for the reasons stated by the district court.                          United

States   v.    Roberts,    No.    4:99-cr-00021-RBS-4         (E.D.      Va.    May   2,

2012).     We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented      in   the     materials

before   the    court    and    argument    would   not    aid     the    decisional

process.



                                                                               AFFIRMED




                                        2